Citation Nr: 0214196	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a compensable evaluation for the evaluation of 
right ureterolithiasis. 



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty honorably from March 1986 
to March 1989, and had a period of service from March 1989 to 
January 1993 from which he received an under other than 
honorable conditions discharge.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that continued the veteran's evaluation for 
his service connected right ureterolithiasis at a 
noncompensable evaluation.  The veteran continues to disagree 
with the level of evaluation assigned.


FINDING OF FACT

The veteran currently has no symptoms or residuals of his 
service connected right ureterolithiasis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service connected residuals of right ureterolithiasis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Codes 7509, 7510 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was provided with a copy 
of the appealed May 2000 rating action, and was provided a 
Statement of the Case dated September 2001, and a 
Supplemental Statement of the Case dated February 2002.  
These documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in March 2001, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran was afforded an 
examination during the course of this claim, dated November 
1999.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, even without specific notice 
as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.


Entitlement to a compensable evaluation for the evaluation of 
right ureterolithiasis

A review of the record reflects that service connection for 
right ureterolithiasis was established at a noncompensable 
evaluation by a September 1994 RO decision.  That decision 
was based on service medical records which indicated that the 
veteran underwent treatment in August 1987 while in service 
for right ureterolithiasis which resolved without 
complications.  The veteran has applied several times in the 
past to have his rating increased, and has been denied each 
time, as no evidence was presented indicating that the 
veteran suffered from symptoms or residuals of right 
ureterolithiasis.

In August 1999, the veteran applied for an increased rating 
for his right ureterolithiasis.  Essentially, it is 
maintained that the evaluation currently assigned for the 
veteran's service-connected right ureterolithiasis is not 
adequate, given the current symptomatology of this 
disability.  The recent evidence of record includes 
outpatient treatment records and the report of a VA 
examination.

The veteran was seen several times in 1999 with complaints of 
pain in the prostate area.  The veteran was diagnosed with 
recurrent chronic prostatitis.

The veteran underwent a VA examination in November 1999.  The 
report of that examination indicates, in relevant part, that 
the veteran particularly complained of pain in the perineal 
region.  It was noted that he was given antibiotics 
intermittently for presumed urinary tract infection, but the 
examiner noted that he could not find any credible objective 
evidence of urinary tract infection in the veteran's records.

The veteran reported that he had no burning on urination.  He 
said he could not hold his bladder very long, and that he 
felt his main problem was his prostate.

The veteran stated that the pain was intermittent and severe 
at times.  He did not give any history suggestive of recent 
problems with his right ureterolithiasis.

Upon examination, the veteran was found to have a hint of 
sensitivity in the right lower quadrant of his abdomen.  The 
examiner indicated that he did not think this was apt to be 
as a result of a ureteral stone.  The veteran was diagnosed 
with a history of right ureterolithiasis.  X-ray of the 
abdomen did not show support for a diagnosis of ureteral 
stone.  The veteran was also diagnosed with perineal pain 
syndrome unrelated to any right ureteral stone, cause 
undetermined.

The report of X-rays taken at that time found no acute 
process, and no radiopaque calculus was identified.  There 
was some mild expansion of the L5 transverse process on the 
left which it was thought might represent a congenital 
anomaly.  It was noted that some of the appearance might be 
secondary to the fact that the veteran was slightly rotated.  
The bowel gas pattern was nonspecific.

The veteran received a consultation with the urology clinic 
in January 2000.  At that time, the examiner noted that the 
veteran was referred for prostatitis, and gave a history of 
recurrent dysuria and rectal pain treated for years with 
antibiotics with some improvement.  There was no hematuria.

As noted, it is maintained that the noncompensable disability 
evaluation currently assigned to the veteran's right 
ureterolithiasis is not adequate.  In this regard, it is 
pointed out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2001).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected right 
ureterolithiasis is currently rated as noncompensable under 
38 C.F.R. § 4.115b, Diagnostic Code 7510 (2001), for 
ureterolithiasis.  Diagnostic Code 7510 provides that the 
disability is to be rated as hydronephrosis under Diagnostic 
Code 7509, except for recurrent stone formation requiring one 
or more of the following: (1) diet therapy; (2) drug therapy; 
or (3) invasive or non-invasive procedures more than two 
times a year.  In such cases, a 30 percent evaluation is 
assigned.  Under Diagnostic Code 7509, a rating of 10 percent 
is assigned when there is only an occasional attack of colic, 
not infected and not requiring catheter drainage.  A 20 
percent rating contemplates frequent attacks of colic, 
requiring catheter drainage.  Frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired, would 
warrant a 30 percent evaluation.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001). 

Taking into account all relevant evidence, the Board finds 
that a compensable evaluation is not warranted for the 
veteran's right ureterolithiasis.  In this regard, the Board 
notes that absolutely no evidence has been submitted which 
indicates that the veteran suffers from any residuals of his 
right ureterolithiasis which he had in service, or that he 
currently suffers from any form of ureterolithiasis at all.  
The veteran has been seen several times recently for chronic 
prostatitis, however, the veteran is not service connected 
for prostatitis, and those symptoms are not for application 
when evaluating the service connected disorder.  As the 
veteran has presented no evidence to indicate that he 
currently has any form of ureterolithiasis, or any residuals 
of his in service ureterolithiasis, and no evidence that he 
has even an occasional attack of colic due to his 
ureterolithiasis, which would warrant a 10 percent 
evaluation, the Board finds that the veteran's current 
noncompensable rating is appropriate.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to a compensable evaluation for the evaluation of 
right ureterolithiasis is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

